                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 ALEXANDER T. WHISNANT,                               )
                                                      )
                  Petitioner,                         )
                                                      )
           v.                                         )          No. 1:18CV00199 SNLJ
                                                      )
 UNITED STATES OF AMERICA,                            )
                                                      )
                  Respondent,                         )

                                  MEMORANDUM AND ORDER

        This case is before the Court on plaintiff's "Amended Motion to Vacate, Set Aside, or to Reopen.

. .Judgment" pursuant to 28 U.S.C. sec 2255, #10, which has been fully briefed. In the underlying case,

plaintiff was convicted of brandishing a firearm in furtherance of a crime of violence under 18 U.S.C. sec

924(c), which was based on a conviction for Hobbs Act Robbery. Plaintiff claims that the conviction for

Hobbs Act Robbery no longer qualifies as a crime of violence as required under sec. 924(c). He relies on

United States v. Davis, 139 S.Ct. 2319 (2019), in which the Supreme Court held that sec. 924(c)(3)(B) is

unconstitutionally vague. However, plaintiff's conviction for Hobbs Act Robbery falls under the force

clause of sec. 924(c)(3)(A). See United States v. Jones, 919 F.3d 1064, 1072 (8th Cir. 2019), citing Diaz

v. United States, 863 F.3d 781, 783 (8th Cir. 2017). And as the 8th Circuit recently held, the force clause

of sec. 924(c)(3)(A) remains constitutional. See Taylor v. United States, 2019 WL 3213547 (8th Cir. July

17, 2019) (rejecting claim that carjacking is not a crime of violence for purposes of sec. 924(c)(3)(A)).

        Accordingly, the motion is denied.

        So ordered this 14th day of August, 2019.




                                                     STEPHEN N. LIMBAUGH, JR.
                                                     UNITED STATES DISTRICT JUDGE
